                 Case 2:19-mj-01523-DUTY Document 6 Filed 04/19/19 Page 1 of 1 Page ID #:17

                                                                                                        ~=iL~D



                                               UNITED STATES DISTRICT COURT
                                                                                                ~i.~i~K U.S. ~~a3t'CT GOUt
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      gas r~!~~~~~s
                                                                        C:1SE ~U~~IBER:
 UI~rITED STATES OF AMERICA
                                                           PL.-~NTIFF
                      t'.

    ~'_ k1Lf 5'R/~'/1t~12      ~ I~1 /"                                          REPORT COt~INIENCING CRIMINAL
                                                                                                 ACTION
 ~=s~ts=         '1 'l ~i ~1 — I i2                       DEFER D ~\T

TO: CLERK'S OFFICE, U.S. DISTRICT COliRT

All areas must be completed. Any- area not applicable or unknown should indicate "N/A".

 1 ~ Date and time of arrest:              ~1 ~ I ~'~(~                     lS~           ❑ A~1     ~P~1

 Z. The abo~~e named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes       [~No

 3. Defendant is in U.S. i~'Iarshals Service lock-up (in this court building):            ~'es        ❑ I~10

 4. Charges under which defendant has been booked:

                 1~         ~~~           3 ~ ~r ~-1
 ~. Offense charged is a:            ~elony~           ~ Minor Offense         ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required: [~o                  ❑ ~"es       Language:

i~ ~"ear of Birth:          ~ ~ ~I

8. Defendant has retained counsel:                ~t~;o
           Yes     Name:                                                         Phone Number:


9~ Nan1e of Pretrial Ser~~ices Officer notified:               ~ t. v ~ ~

10. Remarks (if any):


1 1. I~1ame:                ~U~ j         ~ ~d                   (please print)

1~. Office Phone Number:                  ~(3—(~2~_        ~~ -7~,                  13. agency:      (J j~f

1~. Signature:                                                                      15. Date:      ~ ~ 1 ~1


CR-64 l05/IS)                                     REPORT COM~~fENCING CRIMINAL ACTION
